Citation Nr: 1441344	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  08-22 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for degenerative arthritis and degenerative disc disease of the lumbar spine (hereinafter, lumbar spine disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1978 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2006 of Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In August 2012, the Board remanded the case for further development.  As the development directed by the Board has been substantially accomplished, no additional development to ensure compliance is needed.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  In a rating decision in October 2004, the RO denied service connection for a lumbar spine disability, but the Veteran did not perfect an appeal of the rating decision by timely file a substantive appeal after the issuance of the statement of the case.

2.  The additional evidence presented since the rating decision in October 2004 is either redundant or cumulative of evidence previously considered or does not relate to the unestablished fact necessary to substantiate the claim.






CONCLUSION OF LAW

New and material evidence has not been presented to reopen the claim of service connection for lumbar spine disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156, (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112   (2004).






The RO provided pre-adjudication VCAA notice by letter in October 2006.  
The Veteran was notified of basis for the previous denial of the claim and that new and material evidence was required to reopen the claim, namely, evidence that relates to the basis for the previous denial of claim.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 

Under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  As the claim is not reopened, a VA medical examination or medical opinion is not warranted under the duty to assist.

As the Veteran has not identified any additional evidence pertinent to the claim to reopen, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in October 2004, the RO denied service connection for a lumbar spine disability, because the evidence did not relate the post-service finding of a lumbar spine disability to an injury in service. 

Although the Veteran initiated an appeal of the rating decision by timely filing a notice of disagreement, he did not perfect the appeal by timely filing a substantive appeal after the issuance of the statement of case.  And there was no new and material evidence received by VA before the expiration of the appellate period.

In view of the foregoing, the Board finds that the rating decision in October 2004, denying the claim became final on the basis of the evidence of record.  38 U.S.C.A. § 7105.

The relevant evidence of record at the time of the rating decision in October 2004 consisted of the Veteran's service treatment records, the Veteran's statement, VA records, and private medical records. 

In statements, the Veteran stated that his service records document treatment for back problems, that he has a current lumbar spine disability, and that he has had recurrent back problems since service.

The service treatment records show that in February 1983 the Veteran complained of low back pain, which was assessed as inflammatory process in the area of the lumbar spine.  He also was treated for back pain in September and November 1988, which included findings of muscle spasms.  In a December record, no year identified, the Veteran complained of left hip and left back pain.  




Nevertheless, the spine was consistently evaluated as normal on service examinations in October 1977, in April 1983, in August 1986, in October 1987, in March 1991, and in March 1993.  Also the Veteran indicate that he had not experienced recurrent back pain on Reports of Medical History in October 1977, in August 1986, in October 1987, in March 1991, and in March 1993.

After service, there was no complaint or finding of a lumbar spine disability on VA examination in November 1994.  The first documented treatment of the lumbar spine was in May 1998 when the Veteran gave a one year history of complaints.

In May 2004 on VA examination, the diagnosis was degenerative arthritis of the lumbar spine with pain radiating to the legs.  

Current Claim to Reopen

As the rating decision by the RO in October 2004 became final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108.

The Veteran's claim to reopen was received in July 2006.  As the claim was received after August 2001, the current regulatory definition of new and material evidence applies. 

"New evidence" means existing evidence not previously submitted to agency decision makers. "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).




For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The additional evidence presented since the rating decision in October 2004 consists of the Veteran's statements and testimony, VA records, and private medical records.

As for the Veteran's statements and testimony, he stated that he injured his back during service and that he has had recurrent back pain since service.  The statements and testimony are cumulative of the Veteran's previous statements considered at the time of the prior denial in October 2004.  Cumulative evidence does not meet the standard of new and material evidence under 38 C.F.R. § 3.156. 

The additional VA and private medical records show ongoing treatment of a lumbar spine disability and a history of a low back injury and low back pain.  As the claim was denied in October 2004 on the basis that the evidence did not establish that the disability was related to service, as the additional evidence is cumulative and redundant of the evidence previously of record, and as the evidence does not relate to an unestablished fact necessary to substantiate the claim, namely, the matter of a nexus to service, the evidence is not new and material evidence.






As the additional evidence is not new and material, the claim of service connection is not reopened, and the benefit-of-the-doubt standard of proof does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the application to reopen the claim of service connection for a lumbar spine disability is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


